In an action to recover a fee for legal services, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Delaney, J.), entered August 9, 1991, as denied those branches of his motion which were for an award of sanctions and summary judgment dismissing the defendants’ third counterclaim sounding in legal malpractice.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the plaintiffs’ contention, we find no improvident exercise of discretion in the court’s refusal to impose sanctions pursuant to 22 NYCRR part 130. Moreover, we agree with the court’s determination that triable issues of fact exist with respect to the third counterclaim sounding in legal malpractice (see, PJI 2:152). Sullivan, J. P., O’Brien, Ritter and Joy, JJ., concur.